Citation Nr: 0716440	
Decision Date: 06/04/07    Archive Date: 06/18/07

DOCKET NO.  05-17 694A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD)


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran had active military service from October 1971 to 
November 1974.



This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO), which denied the veteran entitlement to 
service connections for PTSD associated with in-service 
sexual trauma. 

Pursuant to the veteran's request, this case has been 
advanced on the docket pursuant to 38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900 (2006).  


FINDINGS OF FACT

1.  The veteran did not serve in combat.  

2.  An inservice stressor to support a diagnosis of PTSD has 
not been corroborated by credible evidence.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.304(f) 
(2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in letters dated in March 2003 and June 
2006.  These letters essentially informed the veteran to 
submit any pertinent evidence he has in his possession, 
informed him of the evidence required to substantiate his 
claim, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf.  
Therefore, the Board finds that he was provided with the 
notice required by the VCAA.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.  

In light of the denial of the veteran's claim, no additional 
disability ratings or effective dates will be assigned, so 
there can be no possibility of prejudice to the veteran under 
the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183; Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2006) (harmless error).



Service connection for PTSD

The veteran seeks service connection for PTSD based on sexual 
trauma.  In statements on file, the veteran argues that while 
taking a shower in service he was sexually assaulted by two 
service members and has since suffered from PTSD. 

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303 (2006).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
the current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

If, however, there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994); Zarycki v. Brown, 
6 Vet. App. 91, 99 (1993).  The veteran's testimony, by 
itself, cannot, as a matter of law, establish the occurrence 
of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  

It is undisputed in this case that the veteran did not serve 
in combat.  This case turns, rather, on whether his claim 
that he was sexually assaulted in service as he has alleged 
can be corroborated.

With regard to claims based on personal assault in service, 
38 C.F.R. § 3.304(f)(3) provides, in pertinent part, that if 
a post-traumatic stress disorder claim is based on in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident. Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy. 
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources. Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes. VA will not deny a post- traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence. VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.

The contemporaneous service medical records and service 
personnel records do not document the veteran's allegation of 
sexual assault in service.  However, it is recognized by the 
Board that personal assault such as here alleged can often 
only be established by secondary evidence and the inferences 
that can be drawn there from.  However, service connection 
cannot be predicated on a resort to pure speculation.  See 38 
C.F.R. § 3.102.

In Patton v. West, 12 Vet. App. 272 (1999), the United States 
Court of Appeals for Veterans Claims (Court) emphasized that 
statements contained in prior decisions indicating that 
"something more than medical nexus evidence is required to 
fulfill the requirement for 'credible supporting evidence'" 
of a claimed stressor and that "[a]n opinion by a mental 
health professional based on a post-service examination of 
the veteran cannot be used to establish the occurrence of the 
stressor," were made in the context of discussing PTSD 
diagnoses other than those arising from personal assault. Id. 
at 280; see Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau 
v. Brown, 9 Vet. App. 389 (1996).  To that extent the Court 
found that the above categorical statements in Cohen and 
Moreau, and other cases where they may have been echoed, are 
not operative.  In addition the Court noted that in two 
places Manual M21-1, Part III, par. 5.14(c)(3) and (9), 
appears improperly to require the existence of an inservice 
stressor be shown by "the preponderance of the evidence."  
The Court clearly stated that any such requirement would be 
inconsistent with the benefit of the doubt, or equipoise, 
doctrine contained in 38 U.S.C.A, § 5107(b).  Patton, 12 Vet. 
App. At 280.

Statements dated in June 2005 and January 2006 and supportive 
of the veteran's claim have been received from the veteran's 
private psychotherapist, Dr. C.B.  Dr. B. reported that she 
had worked with the veteran for over a year and has extensive 
experience working with victims and perpetrators of sexual 
assault.  In her January 2006 statement, she stated that the 
veteran "does suffer from PTSD as a result of a sexual 
assault sustained during his military service."  In her 
earlier statement she observed that the veteran has related a 
consistent story of his assault during his military service 
and the consequences which ensued.  She observed that as 
outlined in VA Pamphlet 10-114, titled Counseling and 
Treatment for Sexual Trauma there are a number of reasons why 
sexual trauma is not reported.  She further opined that the 
veteran did experience rape in service and the manifestations 
of rape trauma syndrome, which she described as common 
reactions to a sexual assault, afterwards and continues to 
re-live these reactions presently due to PTSD.

A diagnosis of PTSD based on active service has been made in 
this case.  The veteran attributes his PTSD to a sexual 
assault in service.  The crux of this case is whether the 
veteran's allegations of sexual assault in service are 
credible, given the special considerations noted in 38 C.F.R. 
3.304(f)(3) to establish equipoise on the issue of whether 
the veteran's claimed stressor actually occurred.

The contemporaneous service records do not support the 
veteran's allegations of sexual assault in service.  There 
were no complaints or treatments for psychiatric problems.  
The evidence of his service reflects that he had poor 
evaluations and had Article 15s before and after the alleged 
incident in May 1973.  In November 1972, the veteran was 
disciplined for being absent from his place of duty.  In July 
1973 the veteran was disciplined when he was absent from his 
unit for approximately ten days.  He thereafter was punished 
under Article 15 for sleeping on guard duty in June 1974 and, 
again, in July 1974, and also for driving under the influence 
in July 1974.  The veteran has also admitted to intravenous 
heroin abuse and selling heroin in service.  While the 
evidence of his behavioral problems, drug and alcohol abuse 
in service, might otherwise lend credibility to his report of 
inservice sexual assault, it is of insufficient weight to 
overcome the inconsistency and lack of credibility of his 
statements taken in the context that he himself has provided.  

For example, in his May 2003 PTSD Questionnaire, the veteran 
indicated that he told no one of the May 1973 rape until he 
told a psychiatric nurse in 2002.  This was in answer to an 
inquiry of whether he told a friend, family member, clergy or 
other individual of the incident.  He specifically said that 
"I have held this inside for thirty years..."  Subsequently, 
there were reports from a long term acquaintance that his 
behavior changed after service and the veteran later confided 
that the rape had occurred.  A friend who was in service with 
the veteran indicated that the veteran told him of the 
assault in June 1973.  In a January 2003 outpatient treatment 
report the veteran indicated that he was intoxicated at the 
time of the attack and the details were blurry.  In an 
October 2003 report, he describes the attack in detail and 
for the first time names the perpetrators of the attack.  It 
is not credible that the memory of the attack would go from 
blurry in January 2003 (due to his intoxicated state at the 
time of the attack), to a specific description in May 2003, 
to finally a recall of the actual perpetrators later that 
same year.  The veteran attributes his alcohol abuse and 
other misbehavior to the attack, yet his own admission to 
intoxication at the time of the attack suggests this may have 
already been a problem.  

Because of these inconsistencies, the Board finds that the 
probative value of his allegations is compromised.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that interest in the outcome of a proceeding may affect the 
credibility of testimony).  

The record reflects a long history of psychiatric treatment.  
A December 1994 medical report notes that the veteran used 
intravenous heroin in service and was hospitalized for more 
than 2 months.  He snorted cocaine excessively and required 
hospitalization in 1983 for excessive nose bleeds.  A January 
2002 report noted that he had thoughts of suicide and was 
overwhelmed by his divorce, impending marriage, and job.  He 
expressed guilt over an incident in the 1970's when he was 
intoxicated, hit and killed a bicyclist and left the scene.  
A February 2002 report noted his long history of bipolar 
disorder and noted symptoms such as hallucinations and 
impaired judgment.  

The Board declines to obtain a medical nexus opinion with 
respect to the claim of service connection for PTSD because 
it finds the evidence supporting the existence of the 
stressor is not credible.  Without credible evidence of an 
inservice stressor, there is no basis to grant service 
connection.  See 38 C.F.R. § 3.304(f) (2006).  Thus, while 
there are current diagnoses of PTSD, there is no true 
indication that pertinent disability is associated with 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
The duty to assist is not invoked, even under Charles, where 
"no reasonable possibility exists that such assistance would 
aid in substantiating the claim." 38 USCA 5103A(a)(2).  

After a careful review of the record and the arguments 
rendered by the veteran and his representative, the Board 
concludes that the evidence in this case clearly 
preponderates against the claim for service connection for 
post-traumatic stress disorder.  It follows that the claim 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
54-58 (1990).  




ORDER

Service connection for PTSD is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


